Order filed October 29, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00733-CV
                                   ____________

                      PERCY LEE FOREMAN, Appellant

                                         V.

 LYNDON B. JOHNSON (LBJ) HOSPITAL HARRIS COUNTY HEALTH
      SYSTEM AND HOUSTON POLICE DEPARTMENT, Appellees


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-24488

                                    ORDER

      The notice of appeal in this case was filed September 12, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before November 15, 2019. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM



Panel Consists of Chief Justice Frost and Justices Wise and Hassan.